EXHIBIT 99.3 UNAUDITED PRO FORMA COMBINED CONDENSED CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma combined condensed consolidated financial information and explanatory notes are based on the separate historical financial statements of HomeTrust Bancshares, Inc. ("HomeTrust") and Jefferson Bancshares, Inc. ("Jefferson”) after giving effect to the merger involving HomeTrust and Jefferson and the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed consolidated financial statements.The total number of HomeTrust shares issued in the merger was 1,679,257, and the aggregate cash consideration paid by HomeTrust was approximately $25.3 million. The unaudited pro forma condensed consolidated financial information was prepared under the acquisition method of accounting for business combinations under accounting principles generally accepted in the United States, with HomeTrust treated as the acquirer for accounting purposes. Under the acquisition method of accounting, the assets and liabilities of Jefferson, as of the effective date of the merger, were recorded by HomeTrust at their respective fair values and the excess of the merger consideration over the fair value of Jefferson’s net assets was allocated to goodwill. The unaudited pro forma combined condensed consolidated balance sheet as of March 31, 2014 gives effect to the merger as if it occurred on that date. The unaudited pro forma combined condensed consolidated statements of operations for the nine months ended March 31, 2014 and the year ended June 30, 2013 give effect to the merger as if it occurred on July 1, 2012. The historical consolidated financial information has been adjusted to reflect factually supportable items that are directly attributable to the merger and, with respect to the income statements only, expected to have a continuing impact on consolidated results of operations. The pro forma combined condensed consolidated financial information, while helpful in illustrating the financial characteristics of the combined company under one set of assumptions, may not reflect all anticipated financial expenses as a result of the merger and does not reflect any possible financial benefits and, accordingly, does not attempt to predict or suggest future results. The unaudited pro forma condensed combined financial information is presented for illustrative purposes only and does not necessarily indicate the financial results of the combined companies had the companies actually been combined at the beginning of the period presented. The unaudited pro forma condensed combined financial information also does not consider any potential impacts of potential revenue enhancements, anticipated cost savings and expense efficiencies, or asset dispositions, among other factors. Certain reclassifications have been made to the historical financial statements of Jefferson to conform to the presentation in HomeTrust’s financial statements. HomeTrust has recorded the significant identifiable tangible and identifiable intangible assets of Jefferson; however, these are subject to change for a one-year period if material information which existed at the effective date previously unknown becomes known.A final determination of the fair values of Jefferson’s assets and liabilities, which cannot be made prior to the completion of the merger, will be based on the actual net tangible and intangible assets of Jefferson that exist as of the date of completion of the transaction. Consequently, fair value adjustments and amounts preliminarily allocated to goodwill and identifiable intangibles could change significantly from those allocations used in the unaudited pro forma combined condensed consolidated financial statements presented herein and could result in a material change in amortization of acquired intangible assets. In connection with the plan to integrate the operations of HomeTrust and Jefferson following the completion of the merger, HomeTrust anticipates that nonrecurring charges, such as costs associated with systems implementation, severance and other costs directly related to the merger, will be incurred. HomeTrust is not able to determine the timing, nature and amount of these charges as of the date of this document. However, these charges will affect the results of operations of HomeTrust and Jefferson, as well as those of the combined company following the completion of the merger, in the period in which they are recorded. The unaudited pro forma combined condensed consolidated statements of operations do not include the effects of the nonrecurring costs associated with any restructuring or integration activities resulting from the merger, as they are nonrecurring in nature and not factually supportable at this time. Additionally, the unaudited pro forma adjustments do not give effect to any nonrecurring or unusual restructuring charges that may be incurred as a result of the integration of the two companies or any anticipated disposition of assets that may result from such integration. Accordingly, the unaudited pro forma adjustments, including the allocations of the purchase price, are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed consolidated financial information. Adjustments may include, but not be limited to, changes in (i) Jefferson’s statement of condition through the 1 effective time of the merger; (ii) total merger related expenses if consummation and/or implementation costs vary from currently estimated amounts; and (iii) the underlying values of assets and liabilities if market conditions differ from current assumptions. The unaudited pro forma combined condensed consolidated financial statements are provided for informational purposes only. The unaudited pro forma combined condensed consolidated financial statements are not necessarily, and should not be assumed to be, an indication of the results that would have been achieved had the transaction been completed as of the dates indicated or that may be achieved in the future. The preparation of the unaudited pro forma combined condensed consolidated financial statements and related adjustments required management to make certain assumptions and estimates. The unaudited pro forma combined condensed consolidated financial information is based on, and should be read together with: • the accompanying notes to the unaudited pro forma condensed combined financial statements; • HomeTrust's separate audited historical consolidated financial statements and accompanying notes as of and for the year ended June 30, 2013 and the nine months ended March 31, 2014, included in HomeTrust's Annual Report on Form 10-K for the year ended June 30, 2013 and Quarterly Report on Form 10-Q for the quarter ended March 31, 2014; • Jefferson's separate audited historical consolidated financial statements and accompanying notes as of and for the year ended June 30, 2013, and the nine months ended March 31, 2014, included in Jefferson's Annual Report on Form 10-K for the year ended June 30, 2013 and Quarterly Report on Form 10-Q for the quarter ended March 31, 2014; • Other information pertaining to HomeTrust and Jefferson contained in or incorporated by reference into the joint proxy statement/prospectus filed by HomeTrust pursuant to Rule 424(b)(3) on April 28, 2014. See also “Selected Historical Financial Data of HomeTrust” and “Selected Historical Financial Data of Jefferson” included elsewhere in the joint proxy statement/prospectus. 2 HOMETRUST BANCSHARES, INC. AND JEFFERSON BANCSHARES, INC. UNAUDITED PRO FORMA COMBINED CONDENSED CONSOLIDATED BALANCE SHEET As of March 31, 2014 (In thousands) Pro Forma Pro HomeTrust Jefferson Adjustments Forma Assets Cash $ $ $ - $ Interest-bearing deposits ) Cash and cash equivalents ) Certificates of deposit in other banks - - Securities available for sale, at fair value ) Loans held for sale - Total loans, net of deferred loan fees and discount ) Allowance for loan losses ) ) ) Net loans ) Premises and equipment, net ) Federal Home Loan Bank stock, at cost - Accrued interest receivable ) Real estate owned ) Deferred income taxes Bank owned life insurance - Core deposit intangible Goodwill - Other assets - Total Assets $ $ $ ) $ Liabilities and Stockholders’ Equity Liabilities Deposits $ Other borrowings Capital lease obligations - - Subordinated debentures - Other liabilities - Total liabilities Stockholders’ Equity Preferred stock - Common stock 92 ) Additional paid in capital ) Retained earnings ) Unearned Employee Stock Ownership Plan (ESOP) shares ) ) ) Accumulated other comprehensive loss ) ) ) Total stockholders’ equity ) Total Liabilities and Stockholders’ Equity $ $ $ ) $ 3 HOMETRUST BANCSHARES, INC. AND JEFFERSON BANCSHARES, INC. UNAUDITED PROFORMA COMBINED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Nine Months Ended March 31, 2014 (In thousands, except share and per share data) HomeTrust Jefferson Pro Forma Adjustments Pro Forma Interest and Dividend Income Loans $ Securities available for sale - Certificates of deposit and other interest-bearing deposits - - Federal Home Loan Bank stock 47 - Total interest and dividend income Interest Expense Deposits ) Other borrowings 5 ) Total interest expense ) Net Interest Income Recovery of Loan Losses ) - - ) Net Interest Income after Recovery of Loan Losses Noninterest Income Service charges on deposit accounts - Mortgage banking income and fees - Other, net - Total other income - Noninterest Expense Salaries and employee benefits - Net occupancy expense - Marketing and advertising - Telephone, postage, and supplies - - Deposit insurance premiums - Computer services - Loss on sale and impairment of real estate owned - Real estate owned expense - - Merger-related expenses - - Other ) Total other expense ) Income Before Income Taxes Income Tax Expense Net Income $ Per Share Data: Net income per common share: Basic $ $ $ Diluted $ $ $ Average shares outstanding: Basic Diluted 4 HOMETRUST BANCSHARES, INC. AND JEFFERSON BANCSHARES, INC. UNAUDITED PRO FORMA COMBINED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended June 30, 2013 (In thousands, except share and per share data) HomeTrust Jefferson Pro Forma Adjustments Pro Forma Interest and Dividend Income Loans $ Securities available for sale - Certificates of deposit and other interest-bearing deposits - - Federal Home Loan Bank stock 83 - Total interest and dividend income Interest Expense Deposits ) Other borrowings ) Total interest expense ) Net Interest Income Provision for Loan Losses - Net Interest Income after Provision for Loan Losses Noninterest Income Service charges on deposit accounts - Mortgage banking income and fees - Other, net - Total other income - Noninterest Expense Salaries and employee benefits - Net occupancy expense - Marketing and advertising - Telephone, postage, and supplies - - Deposit insurance premiums - Computer services - Loss on sale and impairment of real estate owned - Federal Home Loan Bank advance prepayment penalty - - Real estate owned expense - Other Total other expense Income Before Income Taxes Income Tax Expense Net Income $ Per Share Data: Net income per common share: Basic $ $ $ Diluted $ $ $ Average shares outstanding: Basic Diluted 5 Notes to Unaudited Pro Forma Combined Condensed Consolidated Financial Statements Note 1 – Basis of Presentation The unaudited pro forma combined condensed consolidated financial information has been prepared under the acquisition method of accounting for business combinations. The unaudited pro forma combined condensed consolidated statements of operations for the year ended June 30, 2013 and nine months ended March 31, 2014, are presented as if the acquisition occurred on July 1, 2012. The unaudited pro forma combined condensed consolidated balance sheet as of March 31, 2014 is presented as if the acquisition occurred as of that date. This information is not intended to reflect the actual results that would have been achieved had the acquisition actually occurred on those dates. The pro forma adjustments are preliminary, based on estimates, and are subject to change as more information becomes available and after final analyses of the fair values of both tangible and intangible assets acquired and liabilities assumed are completed. Accordingly, the final fair value adjustments may be materially different from those presented in this document. Certain historical data of Jefferson has been reclassified on a pro forma basis to conform to HomeTrust’s classifications. Note 2 – Purchase Price Each share of Jefferson common stock and nonvoting preferred stock was converted into the right to receive, promptly following completion of the merger, 0.2661 shares of HomeTrust common stock and $4.00 in cash. All “in-the-money” Jefferson stock options outstanding immediately prior to the merger were canceled in exchange for a cash payment as provided in the merger agreement. HomeTrust issued 1,679,257 shares of common stock in the merger, resulting in approximately 20.8 million shares of common stock outstanding after the merger, and paid aggregate cash consideration in the merger of $25.3 million (Adjustment Note A). 6 Note 3 – Allocation of Purchase Price of Jefferson The unaudited pro forma condensed combined financial information reflects the transfer of approximately $25.3 million in cash consideration as well as $25.2 million in equity consideration. The equity consideration transferred was measured at fair value on the acquisition date of May 31, 2014. The merger is accounted for using the acquisition method of accounting; accordingly HomeTrust’s cost to acquire Jefferson was allocated to the assets (including identifiable intangible assets) and liabilities of Jefferson at their respective estimated fair values as of the merger date. The excess of the purchase price over the fair value of the net assets acquired was allocated to goodwill. The pro forma purchase price was preliminarily allocated to the assets acquired and liabilities assumed based on their estimated fair values as summarized in the following table: At March 31, 2014 (in thousands) Pro forma purchase price of Jefferson Fair value of HomeTrust common stock at $15.03 per share $ Cash to be paid – including cash in lieu of fractional shares Total pro forma purchase price $ Fair value of assets acquired: Cash $ Investment securities available for sale Loans Real estate owned Core deposit intangible Other assets Total assets acquired $ Fair value of liabilities assumed: Deposits $ Other borrowed money Subordinated debentures Accrued expenses and other liabilities Total liabilities assumed $ Fair value of net assets acquired $ Goodwill $ Note 4 – Pro Forma Condensed Combined Financial Information Adjustments The following pro forma adjustments have been included in the unaudited pro forma condensed combined financial information.Estimated fair value adjustments are based upon available information, and certain assumptions considered reasonable, and may be revised as additional information becomes available. The following are the pro forma adjustments made to record the transaction and to adjust Jefferson’s assets and liabilities to their estimated fair values at March 31, 2014. 7 Statement of Condition As of March 31, 2014 (In thousands) A.Adjustments to Cash and cash equivalents To reflect cash used to purchase Jefferson. $ ) B.Adjustments to Loans receivable, excluding Allowance for loan losses Fair value adjustment on loans which includes $10,577 to adjust for credit deterioration of the acquired portfolio and $1,972 to reflect current interest rates and spreads to be accreted using the level yield method on purchased performing loans as they are repaid over time. The interest rate market value adjustment was determined based on the present value of estimated future cash flows of the loans to be acquired discounted using a weighted average market rate.The credit market value adjustment was determined based on assigned risk ratings, and the present value of estimated expected cash flows (including the estimated fair value of loan collateral).HomeTrust engaged a third-party advisor to assist in determining the credit adjustment. $ ) C.Adjustments to Allowance for loan losses To remove the Jefferson allowance for loan losses at period end date as the credit risk is accounted for in the fair value adjustment for the loans receivable in Adjustment B above. $ D.Adjustments to Core Deposit Intangible (“CDI”) To record the estimated fair value of the CDI identified in the merger as calculated by a third party and to eliminate Jefferson CDI created in its prior acquisitions. CDI identified in merger $ Elimination of Jefferson prior CDI $ ) E.Adjustment to Goodwill To record the difference between the consideration transferred and the estimated fair value of net assets acquired in the merger. $ F.Adjustments to Other assets To reflect the fair value of the other assets in the merger as follows: Securities available for sale $ ) Premises and equipment, net $ ) Accrued interest receivable $ ) Real estate owned $ ) Deferred tax asset, net $ G. Adjustment to Subordinated debentures To reflect the fair value of the subordinate debentures in the merger. This adjustment reflects HomeTrust’s intention to repay these subordinate debentures at face value as of the merger date. $ H. Adjustment to other liabilities To reflect the fair value of other liabilities in the merger as follows: Certificates of deposit $ Other borrowings $ I. Adjustments to Common stock and Additional paid in capital (“APIC”) To record the changes in common stock and APIC: Issuance of HomeTrust common stock to Jefferson shareholders $ Elimination of the historical Jefferson common stock and APIC $ ) J.Adjustment to Retained earnings To eliminate the historical Jefferson retained earnings $ ) 8 K.Adjustment to Employee Stock Ownership Plan (“ESOP”) To eliminate the unallocated shares held as collateral in the leveraged Jefferson ESOP. $ L.Adjustment to Accumulated other comprehensive loss To eliminate the historical Jefferson accumulated other comprehensive loss. $ For purposes of determining the pro forma effect of the merger on the statements of operations, the following pro forma adjustments have been made as if the acquisition occurred as of July 1, 2012: Statements of Income (In thousands) For the Nine Months Ended March 31, 2014 For the Year Ended June 30, 2013 M.Adjustments to Interest income: Loans $ $ To reflect the accretion of the interest component of the loan discount resulting from the pro forma loan fair value adjustment in Adjustment B above.The accretion was calculated using the level yield method as these loans are repaid over time. N.Adjustments to Interest expense: Deposits $ ) $ ) To reflect the accretion of the interest component of the pro forma fair value adjustment on certificates of deposit in Adjustment H. The accretion was calculated using the level yield method as these certificates mature over time. O.Adjustments to Interest expense: Other borrowings $ ) $ ) To reflect the accretion of the interest component of the pro forma fair value adjustments on the subordinated debentures in Adjustment G and other borrowings in Adjustment H. P.Adjustments to Noninterest expense:Other To eliminate the direct costs for professional services incurred by the companies in connection with the merger $ ) $ - To reflect the amortization of the CDI resulting from the pro forma fair value adjustment in Adjustment D above and to eliminate the historical Jefferson CDI amortization $ $ Amortization of CDI resulting from the merger based on amortization period of 7 years using the straight-line method of amortization of $443 and $591 for the nine months ended 3/31/14 and for the year ended 6/30/13, respectively. Elimination of historical Jefferson CDI amortization of $(252) and $(386) for the nine months ended 3/31/14 and for the year ended 6/30/13, respectively. Q.Adjustment to Federal income taxes $ $ To reflect the income tax effect of the pro forma Adjustments M through P above at the Company’s estimated 34% statutory tax rate. 9 Earnings per share, basic and diluted, (Adjustment Note R) were calculated using the calculated pro forma net income divided by the calculated pro forma basic and dilutive average shares outstanding. Basic and dilutive average shares outstanding (Adjustment Note S) were calculated by adding the shares to be issued by HomeTrust in the merger (1.7 million shares) to the historical average HomeTrust shares outstanding for the nine months ended March 31, 2014 and for the year ended June 30, 2013. Note 5 – Merger Costs In connection with the merger, the plan to integrate HomeTrust’s and Jefferson’s operations is still being developed. Over the next several months, the specific details of these plans will continue to be refined. Management of both companies is currently in the process of assessing the two companies’ personnel, benefit plans, computer systems, service contracts and other key factors to determine the most beneficial structure for the merged company.Certain decisions arising from these assessments may involve involuntary termination of employees, changing information systems, canceling contracts with service providers and other actions.To the extent there are costs associated with these actions, the costs will be recorded based on the nature and timing of these integration actions. Most acquisition and restructuring costs are recognized separately from a business combination and generally will be expensed as incurred. The table below reflects HomeTrust’s current estimate of the aggregate estimated merger costs of $3.8 million (net of $1.6 million of taxes, computed using the statutory federal tax rate of 34%) expected to be incurred in connection with the merger, which are excluded from the pro forma financial information. While a portion of these costs may be required to be recognized over time, the current estimate of these costs, primarily comprised of anticipated cash charges, include the following: At March 31, (in thousands) Professional Fees $ Change of control payments Severance and retention plan Data processing, termination and conversion Pre-tax merger costs Taxes Total merger costs $ HomeTrust’s cost estimates are forward-looking. While the costs represent HomeTrust’s current estimate of merger costs associated with the merger that will be incurred, the ultimate level and timing of recognition of these costs will be based on the final integration in connection with consummation of the merger. Readers are cautioned that the completion of this integration and other actions that may be taken in connection with the merger will impact these estimates. The type and amount of actual costs incurred could vary materially from these estimates if future developments differ from the underlying assumptions used by management in determining the current estimate of these costs. The costs are not expected to materially impact HomeTrust’s ability to maintain an adequate level of liquidity necessary to fund loan originations and deposit withdrawals, satisfy other financial commitments and fund operations. 10
